United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1856
                         ___________________________

                                     Earl Jackson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     C. V. Rivera, (originally named as USA)

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                             Submitted: October 4, 2017
                              Filed: October 31, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, ARNOLD and BENTON, Circuit Judges.
                             ____________

PER CURIAM.

       Federal prisoner Earl Jackson appeals the district court’s dismissal of his 28
U.S.C. § 2241 petition challenging his sentence, which was enhanced under 18
U.S.C. § 924(e) (Armed Career Criminal Act (ACCA)), based on Johnson v. United
States, 135 S. Ct. 2551, 2557 (2015). The district court denied the petition as a
successive and unauthorized 28 U.S.C. § 2255 motion. We construe Jackson’s notice
of appeal as a request for authorization to file a successive section 2255 motion, and
grant the request, as Jackson has made a prima facie showing that he no longer has
three qualifying convictions to support an ACCA sentence. See Menteer v. United
States, 806 F.3d 1156, 1156 (8th Cir. 2015) (this court may grant authorization only
if applicant makes prima facie showing that he has met requirements of § 2255(h));
Woods v. United States, 805 F.3d 1152, 1153-54 (8th Cir. 2015) (per curiam) (prima
facie showing is sufficient showing of possible merit to warrant further exploration
by district court). While we express no views on whether any section 2255 motion
filed by Jackson in the district court is timely filed or has merit, we note that he
protectively filed a timely section 2255 motion raising claims based on Johnson in the
District Court for the Western District of Missouri on June 26, 2016.
                         ______________________________




                                         -2-